EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Years ended September 30 Nine months endedJune 30 2002 2003 2004 2005 2006 2006 2007 EARNINGS Income from continuing operations $ 27 $ 103 $ 311 $ 1,958 $ 183 $ 126 $ 169 Income taxes 14 52 100 (230 ) 29 42 52 Interest expense 133 121 112 87 8 6 7 Interest portion of rental expense 19 20 20 20 18 13 14 Amortization of deferred debt expense 2 2 2 3 - 1 1 Distributions in excess of (less than) earnings of unconsolidated affiliates 20 (89 ) (260 ) (246 ) (6 ) (3 ) (9 ) $ 215 $ 209 $ 285 $ 1,592 $ 232 $ 185 $ 234 FIXED CHARGES Interest expense $ 133 $ 121 $ 112 $ 87 $ 8 $ 6 $ 7 Interest portion of rental expense 19 20 20 20 18 13 14 Amortization of deferred debt expense 2 2 2 3 - 1 1 Capitalized interest - - - 1 3 2 1 $ 154 $ 143 $ 134 $ 111 $ 29 $ 22 $ 23 RATIO OF EARNINGS TO FIXED CHARGES 1.40 1.46 2.13 14.34 8.00 8.41 10.17
